Citation Nr: 0316341	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  94-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation for residuals of a low 
back injury, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1994 rating decision 
of the Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an evaluation in excess of 
20 percent for residuals of a low back injury.  The Board 
notes that service connection was initially granted by a May 
1993 Hearing Officer's Decision.  The January 1994 decision 
was based on additional evidence submitted in September 1993 
within the initial appeal period.  Thus, the Board has 
phrased the issue as entitlement to an initial evaluation 
since service connection was granted in May 1993.  The 
veteran is not prejudiced by this naming of the issue.  The 
Board has not dismissed the issue, and the law and 
regulations governing the evaluation of the disability is the 
same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

In an October 1996 decision, the Board determined that the 
evidence supported a  
40 percent evaluation.  The veteran appealed this decision to 
the U.S. Court of Appeals for Veterans Claims (Court).  In a 
January 1999 decision, the Court vacated and remanded the 
case on the basis that the Board did not adequately explain 
why a higher evaluation was not warranted.  In a February 
1999 order, the Court modified the January 1999 decision to 
preserve the Board's grant of 40 percent evaluation.  In 
December 1999, the Board remanded the case for additional 
development.  The case has now been returned for 
adjudication.

Finally, the veteran's representative raised the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  This 
issue is referred to the RO.




FINDINGS OF FACT

The veteran's residuals of a low back injury are manifested 
by decreased range of motion of the back with persistent 
symptoms compatible with sciatic neuropathy to include 
characteristic pain and absent ankle jerk with little 
intermittent relief.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for residuals of low 
back injury have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5293 (prior and subsequent to 
September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his residuals of a low back injury. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
since the present appeal arises from an initial rating 
decision which established service connection, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).   Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2002).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO granted service connection for residuals of a low back 
injury in a May 1993 decision and assigned a 10 percent 
evaluation effective from March 1991.  In a January 1994 
rating decision, the RO increased the evaluation to 20 
percent effective from March 1991. 

A June 1993 VA examination revealed complaints of back pain.  
On evaluation, there was mild kyphosis of the upper thoracic 
spine, depressed ankle reflexes, and range of motion testing 
revealed flexion to 80 degrees, extension to 10 degrees, 
lateral flexion to 40 degrees, and rotation to 30 degrees.  
X-rays revealed spondylolysis and degenerative disc disease 
with narrowing and a CT scan noted spinal stenosis.

In a September 1993 private medical report, Dr. E. S. Rhind 
noted that the veteran complained of pain in the left hip 
with numbness and tingling down his legs along the 5th lumbar 
nerve root distribution after walking short distances.  On 
evaluation, flexion was limited to 45 degrees, extension was 
limited 15 degrees, lateral flexion was limited to 15 
degrees, and rotation was limited to 25 degrees.  There was 
definite irritability to percussion over the lumbar spine.  
X-rays, CT scans, and myleograms of the lumbar spine revealed 
degenerative disc narrowing, scoliosis, spondylosis, spinal 
stenosis at multiple levels, and disc bulging at L5-S1.  The 
diagnosis was chronic and somewhat incapacitating low back 
pain associated with spinal stenosis which has been present 
and progressed since an acute back injury in 1943.

A December 1993 VA examination noted increased prominence of 
the lumbar spinal curvature with some lumbar lordosis.  Range 
of motion revealed flexion limited to 60 degrees, extension 
limited to 5 degrees, lateral flexion limited to 30 degrees, 
and rotation limited to 25 degrees with pain.  A CT scan and 
myleogram revealed bulging of discs L3-4, advanced arthritis, 
and spinal stenosis.  The diagnosis was chronic low back pain 
with spinal stenosis.

At a June 2001 VA examination, a MRI of the lumbar spine 
revealed spinal stenosis of L3-5 and S1 with herniated disks 
at L4-5 and L5/S1.  He complained of constant low back pain 
which increased with walking as well as numbness in both 
legs.  On evaluation, it was noted that his body leaned 
forward to about 5 degrees.  Range of motion testing revealed 
forward bending from 5 degrees to 70 degrees, backward 
bending to 7 degrees, lateral movement to the right was to 45 
degrees and to the left was 25 degrees.  There was decreased 
left knee jerk and absent ankle jerks.  Sensory examination 
was decreased on both feet up to the upper leg bilaterally.  
The diagnoses were spinal stenosis of the lumbar vertebrae 
and small herniated disc at L4-5 and L5-S1 with no clinical 
evidence of radiculopathy.  In a January 2003 addendum, the 
VA examiner noted that the veteran complained of severe pain 
in backward movement as well as beyond 70 degrees forward.

In an October 1994 EMG report, received in August 2002, Dr. 
T. Alguire noted that the veteran had a long history of 
spinal stenosis with multiple lumbar radiculopathies.  The 
veteran complained of radiating pain over the posterior 
buttock and thigh down the leg with numbness and parasthesia 
over the dorsum of the foot.  On evaluation, there was mild 
atrophy of the intrinsic foot muscles and decreased pinprick 
sensation in the stocking distribution of the lower calves.  
An EMG study revealed electronic evidence of chronic L5-S1 
radiculopathy.

An October 2002 EMG and nerve conduction study revealed 
electrical evidence of chronic neurogenic changes on the 
distribution of L5-S1 throughout the bilateral lower 
extremities consistent with lumbar radiculopathy.  

The RO evaluated the veteran under Diagnostic Code 5293, 
invertebral disc syndrome.  Under DC 5293 (as in effect prior 
to September 23, 2002), a 40 percent evaluation requires 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  A 60 percent rating is warranted 
for intervertebral disc syndrome (IDS); pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, little intermittent relief.

The Board notes that effective September 23, 2002, a new 
regulation was promulgated concerning ratings for 
intervertebral disc syndrome disorders.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  The veteran was informed of 
the provisions of the revised rating criteria in April 2003.  
However, VA must apply the old law prior to the effective 
date of the new law.  See  38 U.S.C.A. § 5110(g) (West 2002); 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).  Under the revised regulation, intervertebral disc 
syndrome (preoperatively or postoperatively) will be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 40 percent evaluation is assignable with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 60 percent evaluation may be assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  The new regulation also provides that 
the disc syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from the effective date of the new criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed one is more favorable than the other.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran advanced that his lumbar spine symptoms cause 
chronic pain in his low back as well as radiation of pain 
into his leg and affect his ability to sit for prolonged 
periods of time.  Upon review of the record, VA and private 
medical records reveal that the veteran has consistently 
complained of severe back pain with radiation of pain and 
numbness down his legs.  Additionally, the physicians 
acknowledged that the veteran's history included degenerative 
disc disease, spondylolysis, and stenosis of the lumbar spine 
with chronic back pain.  Examinations revealed evidence of 
chronic back pain, hemiparesis and decreased sensation in the 
lower extremity, and absent ankle jerk.  EMG studies from 
October 1994 and October 2002 reveal electronic evidence of 
chronic L5-S1 radiculopathy.   Based on this evidence and 
resolving all doubt in the veteran's favor, the Board finds 
that the veteran's residuals of a low back injury is 
manifested by persistent symptoms compatible with neuropathy 
to include characteristic pain and absent ankle jerk with 
little intermittent relief.  Such findings more closely 
approximate the criteria for a 60 percent evaluation under 38 
C.F.R. § 4.71, Diagnostic Code 5293.  The Board therefore 
finds that overall, the evidence shows that the veteran's 
disability meets the criteria for a 60 percent rating under 
DC 5293 (as in effect prior to September 23, 2002).  The 
Board notes that incapacitating episodes have not been 
demonstrated to the extent that a 60 percent rating would be 
in order under the new criteria.  Based on the foregoing, the 
Board finds that the impairment resulting from the veteran's 
residuals of low back injury meets the criteria for a 60 
percent rating, which is the maximum rating under DC 5293, as 
in effect prior to September 23, 2002.

Having already established that the veteran's low back 
symptomatology is consistent with the assignment of a 60 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under any alternative diagnostic codes.  Under Diagnostic 
Code 5285, residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces warrants a 100 percent rating.  
Under Diagnostic Code 5286, a 100 percent rating would be 
warranted if there is complete bony fixation (ankylosis) of 
the spine and an unfavorable angle.  The veteran's back 
disability is not productive of any of these manifestations.

The Board also notes that in some cases it is permissible to 
rate a back disorder under one or more separate diagnostic 
codes that together provide for the manifestations of the 
disability, including pain, loss of motion, and neurological 
findings, although such a rating or ratings would be instead 
of, rather than in addition to, a disability rating under 
Diagnostic Code 5293.  Therefore, the Board has considered 
whether there is any other schedular basis for assigning a 
higher evaluation.  In regard to range of motion, Diagnostic 
Code 5292 provides a maximum 40 percent evaluation for severe 
loss of lumbar spine motion.  If there is complete loss of 
motion, Diagnostic Code 5289 provides that a 40 percent 
rating is warranted if there is favorable ankylosis of the 
spine, and a 50 percent rating is warranted if there is 
unfavorable ankylosis of the spine.  Range of motion testing 
has confirmed that the veteran has severe limitation of 
motion of the lumbar spine with pain on motion.  However, the 
medical evidence also demonstrates that the veteran retains 
some functional motion of the lumbar spine and ankylosis has 
not been diagnosed.  Accordingly, an evaluation in excess of 
40 percent would not be warranted on the basis of limitation 
of motion or ankylosis of the lumbar spine.

There has been no evidence of any findings that would warrant 
a higher rating on the basis of incomplete paralysis of the 
sciatic nerve under the rating for nerve injuries.  A 10 
percent evaluation is warranted for mild incomplete paralysis 
of the sciatic nerve. A 20 percent evaluation requires 
moderate incomplete paralysis. A 40 percent evaluation 
requires moderately severe incomplete paralysis.  A 60 
percent rating requires severe incomplete paralysis.  The 
term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  An 80 percent evaluation 
requires complete paralysis. When there is complete paralysis 
the foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. §§ 4.123, 4.124, 
4.124a, Codes 8520, 8620, 8720 (2002).  Specifically 
examination in June 2001 and EMG/nerve conduction study in 
October 2002 noted that the veteran had motor strength of 4/5 
in his lower extremities with no evidence of weakness, 
decreased sensation in feet, mild slowing of conduction 
velocity and small amplitude motor responses.  There was no 
finding of any paralysis of the sciatic nerve.  Thus, with 
regard to neurological impairment, the degree of the 
veteran's sciatic involvement is adequately contemplated in 
Code 5293 and need not be separately addressed as a result.

The Board has also considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.

Extraschedular evaluation

Preliminary review of the record does not indicate that the 
RO expressly considered referral of the veteran's claims for 
increased evaluation for his residuals of low back injury to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2002) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

VCAA

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by multiple supplemental statements 
of the case and several letters.  In particular, an April 
2003 letter advised the veteran of the change on the 
regulations pertaining to his disability.  Moreover, a May 
2002 letter advised the veteran of the provisions of VCAA and 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help by getting that evidence.  
Additionally, the October 2002 supplemental statement of the 
case advised the veteran of the change in the regulations 
pertaining to Diagnostic Criteria 5293.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO has secured the veteran's service medical 
records, VA and private clinical records, and VA examination 
reports. 

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 60 percent evaluation for residuals of a low back injury is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

